     Case 4:19-cv-00527-MCR-MAF Document 31 Filed 01/19/21 Page 1 of 2



                                                                          Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


WILLIAM CAIN, JR.,

        Plaintiff,

v.                                          CASE NO. 4:19cv527-MCR-MAF

ALEXIS FIGUEROA, MD.,
et al.,

     Defendants.
__________________________/

                                    ORDER

        The magistrate judge issued a Report and Recommendation on December 4,

2020.     ECF No. 30.      The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
     Case 4:19-cv-00527-MCR-MAF Document 31 Filed 01/19/21 Page 2 of 2



                                                                           Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The magistrate judge’s Report and Recommendation, ECF No. 30, is

adopted and incorporated by reference in this Order.

       2.     The claims against Defendant Figueroa for deliberate indifference to a

serious medical need shall PROCEED and are TRANSFERRED to the Middle

District of Florida, Jacksonville Division, which is the proper venue.

       3.     The official capacity and respondeat superior claims against Defendant

Inch are DISMISSED.

       4.     The Eighth Amendment claims against Defendant Behazadi are

DISMISSED.

       5.     The Eighth Amendment claims against Defendant Anandjiwal are

DISMISSED.

       6.     The Clerk is directed to transfer this case to the Middle District of

Florida, Jacksonville Division, and close the file.

       DONE AND ORDERED this 19th day of January 2021.



                                         s/  M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE


Case No. 4:19cv527-MCR-MAF
